Citation Nr: 1731059	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  14-13 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February to August 1960, February to May 1972, and October 2001 to May 2002, and had over 42 years of reserve service in the Army National Guard.

These matters come to the Board of Veterans' Appeals (Board) from an August 2012 determination of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in November 2012, a statement of the case was issued in August 2014, and a substantive appeal was received in September 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an April 2008 RO decision, entitlement to service connection for bilateral hearing loss and tinnitus was denied; the Veteran did not file a notice of disagreement.

2.  Additional evidence received since the RO's April 2008 decision is new and relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss and tinnitus.

3.  The evidence of record is at least in equipoise as to whether the Veteran's current bilateral hearing loss was manifested during his period of active service. 

4.  The evidence of record is at least in equipoise as to whether the Veteran's current tinnitus was manifested during his period of active service. 



CONCLUSIONS OF LAW

1.  The April 2008 RO decision denying entitlement to service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b); 20.1103.

2.  New and material evidence has been received since the April 2008 RO decision that denied entitlement to service connection for bilateral hearing loss and tinnitus and the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

4.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Discussion

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade, 24 Vet. App. at 117-20.

In an April 2008 rating decision, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus.  This determination found that the available evidence did not support a finding that his bilateral hearing loss and tinnitus were due to service.  The Veteran did not file a notice of disagreement and no evidence was received within a year of issuance of the rating decision.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  

In support of his January 2011 claim to reopen, the Veteran submitted a positive July 2012 opinion correlating his hearing loss with his military service.  07/01/2012 Medical Treatment Record - Government Facility.

The basis of the prior denial was that the evidence did not support a relationship to service.  Such opinion of the medical professional raises a reasonably possibility of substantiating the previously denied bilateral hearing loss and tinnitus claims.  In light of the new and material evidence, the Board finds that the aforementioned evidence is new and material and raises a reasonable possibility of substantiating the claims.  

For the above reasons, the claims of service connection for bilateral hearing loss and tinnitus are reopened.  38 U.S.C.A. § 5108.  

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101 (21), (24); see also 38 C.F.R. § 3.6. 

ACDUTRA is full-time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of his or her state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States[; at] all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007) (citation omitted).  Therefore, to have basic eligibility as a veteran based on a period of duty as a member of a state National Guard, a member of the National Guard must have been ordered into federal service by the President of the United States, 10 U.S.C.A. § 12401, or must have performed "full-time duty" under 38 U.S.C.A. §§ 316, 502, 503, 504, or 505.  Accordingly, for the Veteran's service in the National Guard, only periods of federalized service are qualifying service for the purpose of VA compensation benefits.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96. 

For veterans who have served 90 days or more on or after December 31, 1946, certain chronic diseases are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  A nexus between a current disability and an in-service injury or event may be established by evidence of continuity of symptomatology, if the condition is a chronic disease enumerated under 38 U.S.C.A. § 1101.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Sensorineural hearing loss and tinnitus are considered organic diseases of the nervous system, and as such are enumerated chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. §§ 3.307, 3.309.

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

The auditory threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  It is not necessary to meet these criteria for a hearing loss disability during service to warrant service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

A February 2008 VA examination reflects that the Veteran has a hearing loss disability for VA purposes in both his left and right ears per 38 C.F.R. § 3.385.  The examination report also reflects complaints of recurrent tinnitus.

The evidence of record supports a finding that the Veteran sustained an in-service injury in the form of acoustic trauma.  This injury is consistent with the Veteran's military occupational specialties of equipment repair technician and electronic system maintenance technician.  10/06/2014 & 04/06/2007 Certificates of Release or Discharge from Active Duty.  At the February 2008 VA examination, the Veteran report military noise exposure of aircraft, heavy equipment and radio noise, and civilian noise exposure of aviation maintenance.  He reported that his tinnitus began in 1999.  The Veteran is competent to report exposure to loud noises.  Additionally, the Board finds the Veteran's report of acoustic trauma as credible.  As such, the evidence establishes the in-service injury element of acoustic trauma.  Thus, the first two elements of service connection are established.  

Turning to the third element, the February 2008 VA examiner provided a negative etiological opinion pertaining to the Veteran's bilateral hearing loss and tinnitus due to the fact that the Veteran was predominantly in the military reserves and he did have 30 years as a civilian aviation maintenance technician and this contributed to his existing hearing loss.  The examiner noted that the Veteran had approximately 
1 year of active duty, but the Board notes that the Veteran had close to 2 years of active service and over 42 years of service in the National Guard.  Such opinion from the examiner also seems to suggest that there could have been contribution from both civilian service and his active/reserve service.

The July 2012 opinion from an Army surgeon reflects the notation that the Veteran served as a Communication Electronics Repairman for over 30 years in the Army National Guard.  From January 1960 to December 1968 he worked with Nike Hercules Missiles in the launching area where he was exposed to hydraulic pump noises.  From January 1969 to December 2002, the Veteran worked on and around aircraft in the Transportation Aviation Repair Shop, Aviation Classification Repair Army Depot, and Aviation Flight Facilities during his inactive duty training time along with Annual Training time which is required as a member of the Army National Guard.  The surgeon stated that hearing loss is caused from repeat exposure to noise levels that exceed 85 decibels.  The Veteran's military service by nature of his area of concentration as a Communication Electronics Repairman certainly contributed to his current loss of hearing, both high frequency hearing loss and tinnitus.  The Army State Surgeon added that to completely discount his military duties and exposures secondary to what is required of a Communications Electronics Repairman working around aircraft for over 30 years is not logical.  The surgeon stated that the correlation between military service and his current loss of hearing can and should be made when determining service related compensation.  07/01/2012 Medical Treatment Record-Government Facility.

Based on the positive opinion of the surgeon, the Veteran's competent lay assertions, the inherently subjective nature of audiological symptomatology, and his exposure to acoustic trauma in service, the Board finds there is an approximate balance of positive and negative evidence regarding the material issue of nexus and resolves doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, all the elements of service connection are now met for bilateral hearing loss and tinnitus and the Board concludes service connection for is warranted for these two audiological disabilities.


ORDER

New and material evidence has been submitted; the petition to reopen is allowed.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


